Name: Commission Regulation (EC) No 994/1999 of 11 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities12. 5. 1999 L 122/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 994/1999 of 11 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 May 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 12. 5. 1999L 122/2 ANNEX to the Commission Regulation of 11 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 72,0 068 92,4 204 87,9 999 84,1 0707 00 05 052 61,7 628 133,3 999 97,5 0709 10 00 220 206,1 999 206,1 0709 90 70 052 48,5 999 48,5 0805 10 10, 0805 10 30, 0805 10 50 204 46,2 212 63,8 600 61,2 624 43,6 999 53,7 0805 30 10 052 63,1 999 63,1 0808 10 20, 0808 10 50, 0808 10 90 388 73,0 400 77,6 508 74,5 512 72,1 528 64,4 720 82,3 804 103,9 999 78,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.